    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 1 of 15 PageID #:281




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

EPIGMENIO MELECIO (M12640),                          )
                                                     )
                Petitioner,                          )
                                                     )            No. 19 C 50280
        v.                                           )
                                                     )            Judge Iain D. Johnston
CHERRYLE HINTHORNE, 1 Warden,                        )
Illinois River Correctional Center,                  )
                                                     )
                Respondent.                          )

                           MEMORANDUM OPINION AND ORDER

        Petitioner, Epigmenio Melecio, currently incarcerated at Illinois River Correctional

Center, is serving a thirty-five year sentence for murder. Melecio has petitioned this Court for a

writ of habeas corpus under 28 U.S.C. § 2254. Melecio acknowledges in his reply that he has

not sufficiently presented his claim that his extradition from Mexico constituted a denial of due

process and it does not appear that Melecio could obtain habeas relief based on his extradition

had he properly presented this claim. The Court finds that with regard to the remainder of

Melecio’s claims, he has either procedurally defaulted them or the claims are not cognizable on

federal habeas review. Thus, the Court denies Melecio’s petition for a writ of habeas corpus.

                                           BACKGROUND

        The Court presumes that the state court’s factual determinations are correct for the

purpose of habeas review because Melecio has not pointed to clear and convincing evidence to

the contrary. See 28 U.S.C. § 2254(e)(1); Todd v. Schomig, 283 F.3d 842, 846 (7th Cir. 2002).




1
  The Court substitutes Cherryle Hinthorne, presently the warden at Illinois River Correctional Center, as
the proper Respondent in this matter. See Rule 2(a) of the Rules Governing Section 2254 Cases in the
United States District Courts.
    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 2 of 15 PageID #:282




The Court thus adopts the state court’s recitation of the facts and begins by summarizing the

facts relevant to Melecio’s habeas petition.

        In March 1981, Melecio was charged with murder in the Circuit Court of Winnebago

County. The court released him on bond on June 12, 1981, and he stopped appearing in court by

September 1981. Thereafter, the State sought to try Melecio in absentia. 2 In response,

Melecio’s counsel moved to dismiss the charge, arguing that Melecio was not mentally

competent to stand trial and that the State had not shown that Melecio was willfully avoiding

trial. Melecio’s counsel represented that Melecio was receiving psychiatric treatment in Mexico

at the time. After determining that Melecio was competent to stand trial, 3 the court granted the

State’s motion for a trial in absentia in June 1982 and denied Melecio’s motion to dismiss in July

1982. The case proceeded to a jury trial in September 1982, at the end of which the jury found

Melecio guilty in absentia. Melecio’s counsel moved to vacate the verdict, arguing that Melecio

did not have the mental capacity to willfully avoid trial. The court denied the motion,

concluding that Melecio knew of the trial date but willfully remained in Mexico, and that the

State had unsuccessfully attempted extradition. The court sentenced Melecio to thirty-five years

in jail. In reaching this sentence, the court addressed the aggravating and mitigating statutory

factors, stressing that Melecio repeatedly stabbed an unarmed, peaceable victim. Melecio filed

two appeals, both of which were later dismissed.


2
  Section 115-4.1(a) of the Illinois Code of Criminal Procedure provides: “When a defendant after arrest
and an initial court appearance for a non-capital felony or a misdemeanor, fails to appear for trial, at the
request of the State and after the State has affirmatively proven through substantial evidence that the
defendant is willfully avoiding trial, the court may commence trial in the absence of the defendant.” 725
Ill. Comp. Stat. 5/115-4.1(a).
3
  Although Melecio repeatedly challenges the trial court’s determination that he was competent to stand
trial, he has not provided the required clear and convincing evidence to the contrary. See Todd, 283 F.3d
at 846.


                                                      2
    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 3 of 15 PageID #:283




        In November 2008, Mexican authorities arrested Melecio after he applied for a visa to

work in the United States. In April 2010, Melecio appeared in the Circuit Court of Winnebago

County and moved to vacate the verdict and sentence. 4 Melecio contended that he had not been

advised that he could be tried and sentenced in absentia. Melecio also sought an evidentiary

hearing under 725 Ill. Comp. Stat. 5/115-4.1(e) 5 on whether his absence from trial was without

fault and due to circumstances beyond his control. The court denied Melecio’s motion, thereby

reaffirming that his absence from trial was willful and voluntary, and declined to hold a hearing.

Melecio appealed the court’s order. Because § 115-4.1(e) entitles a defendant to an evidentiary

hearing, the Illinois Appellate Court reversed and remanded for a hearing under that section. 6

        On remand, Melecio testified through an interpreter. Melecio indicated that he knew that

he had a murder case pending against him and that he had to appear for every court date as a

condition of his bond. Melecio claimed, however, that he did not understand everything

happening in court, particularly in instances where he did not have an interpreter. Melecio

further testified that, in October 1981, his retained counsel, Genaro Lara, took him to the airport

and ordered him to return to Mexico. Lara was capable of communicating with Melecio in

Spanish. Melecio claimed he did not want to leave the United States but that he was not in a

good mental state. Around the time of his departure, Melecio claims he was not sleeping and

4
 The record before the Court does not indicate what happened between Melecio’s arrest in Mexico and
his appearance in the United States.
5
  “When a defendant who in his absence has been either convicted or sentenced or both convicted and
sentenced appears before the court, he must be granted a new trial or new sentencing hearing if the
defendant can establish that his failure to appear in court was both without fault and due to circumstances
beyond his control. A hearing with notice to the State’s Attorney on the defendant’s request for a new
trial or a new sentencing hearing must be held before any such request may be granted. At any such
hearing both the defendant and the State may present evidence.” 725 Ill. Comp. Stat. 5/115-4.1(e).
6
 The appellate court also modified the mittimus to reflect that Melecio was entitled to credit against his
prison term for the 1,160 days he already spent in custody.


                                                     3
    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 4 of 15 PageID #:284




was communicating with voices he was hearing. According to Melecio, Lara represented that he

had taken care of everything and would “fix the problem.” Doc. 17-6 at 3. Melecio later

acknowledged that he did not tell anyone he left the United States against his will.

       Melecio also testified that, while in Mexico, he lived on his parents’ farm, sought

psychiatric treatment, and spent time in an inpatient facility. The trial court noted the absence of

evidence supporting Melecio’s claims regarding psychiatric treatment and his inability to return

to the United States for trial. Defense counsel unsuccessfully attempted to contact medical

professionals who treated Melecio in Mexico. Defense counsel did speak to Melecio’s family

members, but Melecio’s family also could not verify his treatment. The trial court did not hear

from Lara, despite the State expressing some interest in locating him. After hearing Melecio’s

testimony, the court found no evidence to corroborate Melecio’s claims about his mental state

and denied his motion to vacate. The court also did not find Melecio’s testimony that Lara sent

him to Mexico against his will credible.

       Melecio again appealed the court’s denial of his motion to vacate, arguing that he met the

criteria for a new trial set forth in § 115-4.1(e). He also argued that the court improperly used a

factor inherent in the offense in aggravation at sentencing, specifically, that the court made

reference to the fact that Melecio inflicted serious bodily harm to another as part of a murder.

The Illinois Appellate Court affirmed the trial court’s decision, finding that the trial court did not

abuse its discretion in rejecting the motion to vacate and that Melecio was not entitled to a new

sentencing hearing. Melecio then raised the same two arguments in a petition for leave to appeal

(“PLA”) to the Illinois Supreme Court. Melecio’s PLA also made a single reference to the

Fourteenth Amendment. The Illinois Supreme Court denied Melecio’s PLA on November 28,

2018. Melecio then filed the present habeas petition on September 27, 2019.



                                                  4
       Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 5 of 15 PageID #:285




                                            LEGAL STANDARD

           A habeas petitioner is entitled to a writ of habeas corpus if the challenged state court

decision is either “contrary to” or “an unreasonable application of” clearly established federal

law as determined by the United States Supreme Court or if the state court decision “was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. §§ 2254(d)(1)–(2). A state court decision is “contrary to” clearly

established federal law “if the state court arrives at a conclusion opposite to that reached by [the

Supreme] Court on a question of law” or “if the state court confronts facts that are materially

indistinguishable from a relevant Supreme Court precedent and arrives at a result opposite to [the

Court].” Williams v. Taylor, 529 U.S. 362, 404–05 (2000). An “unreasonable application” of

federal law occurs if the state court correctly identified the legal rule but unreasonably applied

the controlling law to the facts of the case. See id. at 407. The Court uses an objective standard

to determine whether a state court’s application of Supreme Court precedent is unreasonable. Id.

at 409; Winston v. Boatwright, 649 F.3d 618, 624 (7th Cir. 2011).

                                                  ANALYSIS

           Melecio claims in his habeas petition that he was denied due process because: (1) he was

tried and sentenced in absentia, and the state court abused its discretion in denying his motion to

vacate given that his failure to appear at trial was due to circumstances beyond his control;

(2) the sentencing court used a factor inherent in the offense in sentencing him to thirty-five

years in prison; and (3) his extradition from Mexico did not comply with treaty obligations.

Melecio also claims that the cumulative errors discussed in Claims 1-3 amount to a denial of due

process. 7 Although Claim 1 is cognizable on federal habeas review, Melecio procedurally


7
    In his reply brief, Melecio raises an additional due process claim, contending that the trial court violated


                                                        5
     Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 6 of 15 PageID #:286




defaulted that claim. Claim 2 is not cognizable on federal habeas review. Melecio

acknowledges that he has not sufficiently provided a basis to obtain relief under Claim 3, and the

Court also cannot conceive of a meritorious basis for that claim given the facts it has before it.

And having found no single denial of due process, this Court need not consider Melecio’s claim

of cumulative deprivation of due process.

I.      Denial of Due Process Due to Trial In Absentia (Claim 1)

        A.      Cognizable Nature of Claim 1

        Melecio first claims that his trial in absentia violated his Fourteenth Amendment due

process rights because his absence was without fault and due to circumstances beyond his

control. Respondent argues that this claim is not cognizable. “To say that a petitioner’s claim is

not cognizable on habeas review is thus another way of saying that his claim ‘presents no federal

issue at all.’” Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir. 2004) (quoting Bates v.

McCaughtry, 934 F.2d 99, 101 (7th Cir. 1991)). Federal courts may not “reexamine state-court

determinations on state-law questions,” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991), meaning

that “federal habeas corpus relief does not lie for errors of state law,” Lewis v. Jeffers, 497 U.S.

764, 780 (1990). Instead, to be cognizable, a claim must raise a “violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2254(a).

        Respondent characterizes Claim 1 as a challenge to the state court’s decision to deny

Melecio’s motion to vacate. Under Respondent’s interpretation of Melecio’s claim, he has not

presented an issue cognizable on federal habeas review. See Lechner v. Frank, 341 F.3d 635,

his due process rights because it did not order an examination to determine his competency to stand trial.
This Court will not address this claim because “arguments raised for the first time in a reply brief are
waived.” Dexia Crédit Local v. Rogan, 629 F.3d 612, 625 (7th Cir. 2010). Even if the Court did consider
this new claim, the Court would find Melecio procedurally defaulted it. See O’Sullivan v. Boerckel, 526
U.S. 838, 848 (1999) (requiring a petitioner to present claims through one complete round of state court
review to avoid procedural default).


                                                    6
    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 7 of 15 PageID #:287




642 (7th Cir. 2003) (“Federal habeas corpus relief does not lie for errors of state law[.]”). But in

his habeas petition, Melecio does not solely present his argument as one of state law but instead

also frames it as a Fourteenth Amendment due process violation. A defendant in criminal

proceedings maintains the constitutional right “to be confronted with the witnesses against him.”

U.S. Const. amend. VI. The Fourteenth Amendment makes this constitutional guarantee a

requirement of state proceedings. 8 See Pointer v. Texas, 380 U.S. 400, 407 (1965); Rhodes v.

Dittmann, 903 F.3d 646, 656 (7th Cir. 2018). The Fourteenth Amendment further requires that,

for due process to be maintained, a defendant must be present at their trial “to the extent that a

fair and just hearing would be thwarted by his absence.” Benabe, 654 F.3d at 768 (quoting

Kentucky v. Stincer, 482 U.S. 730, 745 (1987)). Thus, the Court finds Claim 1 cognizable on

federal habeas review.

        B.      Procedural Default of Claim 1

        Respondent alternatively argues that, even if the Court were to recognize Claim 1 as a

valid claim on federal habeas review, Melecio has procedurally defaulted that claim because he

did not fully and fairly present it through one complete round of state court review. To avoid

procedural default, a petitioner “must provide the state courts with a fair opportunity to apply

constitutional principles and correct any constitutional error committed by the trial court.”

United States ex rel. Sullivan v. Fairman, 731 F.2d 450, 453 (7th Cir. 1984); United States ex rel.

Banks v. Atchison, 839 F. Supp. 2d 1019, 1025 (N.D. Ill. 2012). This requires the petitioner to

present his claim “in such a way as to fairly alert the state court to any applicable constitutional

grounds for the claim.” Sullivan, 731 F.2d at 453. This can be done, “for example, by citing in


8
 When a defendant’s absence from trial is voluntary, the defendant has waived the constitutional
confrontation right. See Taylor v. United States, 414 U.S. 17, 18–20 (1973); United States v. Benabe, 654
F.3d 753, 768 (7th Cir. 2011).


                                                   7
    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 8 of 15 PageID #:288




conjunction with the claim the federal source of law on which he relies or a case deciding such a

claim on federal grounds, or by simply labeling the claim ‘federal.’” Baldwin v. Reese, 541 U.S.

27, 32 (2004). In determining whether a petitioner has sufficiently alerted the state courts to the

constitutional nature of his claims, the Court looks to whether the petitioner “(1) relied on

relevant federal cases applying constitutional analysis; (2) relied on state cases applying federal

constitutional analysis to a similar factual situation; (3) asserted the claim in terms so particular

as to call to mind a specific constitutional right; and (4) alleged a pattern of facts that is well

within the mainstream of federal constitutional litigation.” White v. Gaetz, 588 F.3d 1135, 1139

(7th Cir. 2009).

        Although Melecio argued in his state court proceedings that his due process rights had

been violated under § 115-4.1, he did not invoke any federal basis for this argument until his

PLA. In his PLA, Melecio made a single mention of the Fourteenth Amendment. Even

construing Melecio’s pro se pleadings liberally, Ward v. Jenkins, 613 F.3d 692, 697 (7th Cir.

2010), this single passing reference in his PLA does not suffice to preserve the issue for federal

review, see Chambers v. McCaughtry, 264 F.3d 732, 738 (7th Cir. 2001) (“The petitioner must

have placed both the operative facts and the controlling legal principles before the state courts.

A mere ‘passing reference’ to a constitutional issue certainly does not suffice.” (citation

omitted)). Indeed, throughout the state court proceedings, Melecio focused his due process claim

regarding his trial in absentia on his alleged failure to receive the statutorily mandated due

process under § 115-4.1. Melecio then cited Illinois precedent discussing the procedural

requirements of this Illinois statute, further undermining any argument that he fairly presented

the federal nature of his claim to the state courts. See Wilson v. Briley, 243 F.3d 325, 328 (7th

Cir. 2001) (“[T]he fact that Wilson relied upon state cases which engaged in a non-constitutional



                                                   8
    Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 9 of 15 PageID #:289




analysis based solely on state law principles belies the notion that the Illinois appellate court

should have understood that Wilson was invoking his rights under the U.S. constitution”).

Although Melecio raised a “somewhat similar state-law claim” throughout his state court

proceedings, because he did not clarify that a federal basis also exists for that claim, he

procedurally defaulted Claim 1. Anderson v. Harless, 459 U.S. 4, 6 (1982).

       Petitioners may nonetheless pursue a procedurally defaulted claim if they can establish

cause for the default and actual prejudice as a result of the alleged violation of federal law or can

demonstrate that the Court’s failure to consider the claim will result in a fundamental miscarriage

of justice. Coleman v. Thompson, 501 U.S. 722, 750 (1991); Johnson v. Loftus, 518 F.3d 453,

455–56 (7th Cir. 2008). Cause exists where “some objective factor external to the defense

impeded [the petitioner’s] efforts to comply with the State’s procedural rule.” Strickler v.

Greene, 527 U.S. 263, 283 n.24 (1999). Prejudice exists where the petitioner shows that the

violation of his federal rights “worked to his actual and substantial disadvantage, infecting his

entire trial with error of constitutional dimensions.” Lewis v. Sternes, 390 F.3d 1019, 1026

(quoting United States v. Frady, 456 U.S. 152, 170 (1982)). The fundamental miscarriage of

justice exception is “limited to situations where the constitutional violation has probably resulted

in a conviction of one who is actually innocent.” Dellinger v. Bowen, 301 F.3d 758, 767 (7th

Cir. 2002). This requires new, reliable evidence of the petitioner’s innocence in light of which

“no juror, acting reasonably, would have voted to find him guilty beyond a reasonable doubt.”

Woods v. Schwartz, 589 F.3d 368, 377 (7th Cir. 2009) (quoting Schlup v. Delo, 513 U.S. 298,

329 (1995)).

       Melecio has not provided any basis for this Court to find cause or prejudice to excuse his

procedural default nor has any new evidence come to light to suggest Melecio’s actual



                                                  9
      Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 10 of 15 PageID #:290




innocence. Therefore, the Court need not consider this claim on the merits. 9 See Crockett v.

Hulick, 542 F.3d 1183, 1193 (7th Cir. 2008).

II.      Denial of Due Process Due to “Double Enhancement” at Sentencing (Claim 2)

         The Court next turns to Melecio’s claim that he was denied due process when the

sentencing court used a factor inherent in the offense in sentencing him to thirty-five years in

prison. As with Claim 1, Respondent argues that the Court cannot recognize this claim on

federal habeas review. The Court agrees with Respondent that it cannot consider Melecio’s

claim that the sentencing court imposed a “double enhancement.” As already discussed, Melecio

cannot obtain federal habeas corpus relief through a challenge to the state courts’ interpretation

of state law. See Thompson v. Harrington, No. 09 C 07913, 2013 WL 5663460, at *5–6 (N.D.

Ill. Oct. 17, 2013) (claims challenging the statutory basis for double enhancement, as interpreted

by state courts, are not cognizable on federal habeas review). Melecio’s contention that the trial

court improperly applied state sentencing rules does not implicate federal law and, thus, does not

present a cognizable federal habeas claim. See Dellinger, 301 F.3d at 764 (“[A]n error in . . . the

application of state sentencing rules[ ] does not present a cognizable claim for federal habeas

relief.”); Hughes v. Pfister, No. 17 C 2171, 2019 WL 3825500, at *5 (N.D. Ill. Aug. 15, 2019)

(prohibition on “double enhancement” is “a creature of Illinois law”).




9
 Even if the Court could reach the merits of Melecio’s claim, he would not prevail. The state trial court’s
determination that Melecio was voluntarily absent from trial is “a finding of fact and entitled to a
presumption of correctness in federal habeas corpus proceedings.” United States ex. rel. Koger v.
Barnett, No. 97 C 3355, 1999 WL 59838, at *3 (N.D. Ill. Jan. 22, 1999) (quoting Smith v. Farley, 873 F.
Supp. 1199, 1223 (N.D. Ind. 1994)). Melecio has failed to provide sufficient evidence to overcome this
presumption of correctness. And because federal law recognizes that a defendant may voluntarily waive
his right to attend trial, Melecio cannot demonstrate that the state court’s conclusion was contrary to or an
unreasonable application of federal law. See Taylor, 414 U.S. at 18–20 (1973); Benabe, 654 F.3d at 768.


                                                     10
     Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 11 of 15 PageID #:291




III.    Denial of Due Process Due to Extradition (Claim 3)

        In Claim 3, Melecio generally raises due process issues associated with his extradition

from Mexico to the United States. The claim inconsistently alleges that he was abducted from

Mexico, that he was extradited from Mexico, and that he was not extradited from Mexico. 10

Respondent filed a motion for a more definite statement with respect to this claim, arguing that

Claim 3 was “so ambiguous that respondent cannot reasonably prepare a response.” Doc. 10 at

1; see Rule 2(c) of the Rules Governing Section 2254 Cases (habeas petitions must “specify all

the grounds for relief available to the petitioner” and “state the facts supporting each ground”);

Lloyd v. Van Natta, 296 F.3d 630, 633 (7th Cir. 2002) (“[M]ere notice pleading is not sufficient

in the habeas corpus context.”). The Court granted this motion and ordered Melecio to file an

amended Claim 3 by February 14, 2020. Doc 15. Melecio did not comply with the Court’s

order. In his reply, Melecio represents that he cannot obtain documentation necessary to support

his extradition claim. Although he maintains that his claim has merit, due to the lack of

evidence, he agrees to dismissal of Claim 3.

        Although the Court dismisses Claim 3 for failure to comply with Rule 2(c), the Court also

briefly notes that Melecio’s claim that he was denied due process because his extradition from

Mexico did not comply with the treaty obligations imposed by the Extradition Treaty does not

appear viable. Initially, a determination that an individual was brought into the jurisdiction of a

court via abduction does not itself establish a violation of due process. See Ker v. Illinois, 119

U.S. 436, 444 (1886) (the ability of a court to conduct a criminal trial is not impaired by the fact

10
  The Extradition Treaty Between the United States of America and the United Mexican States (the
“Extradition Treaty”) authorizes the return of individuals charged with or convicted of an “extraditable
offense.” Extradition Treaty Between the United States of America and the United Mexican States, Mex.-
U.S., art. 1, May 4, 1978, 31 U.S.T. 5059. The treaty provides that murder is of this type. Id. at app.
Given Melecio’s inconsistent pleading, however, the Court only notes that the Extradition Treaty clearly
provides a basis for extradition in his case.


                                                  11
     Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 12 of 15 PageID #:292




that the individual was brought into the court’s jurisdiction via a forcible abduction).

Furthermore, the Supreme Court has held that an abduction does not violate the Extradition

Treaty because to “infer from [the Extradition] Treaty and its terms that it prohibits all means of

gaining the presence of an individual outside of its terms goes beyond established precedent and

practice.” United States v. Alvarez-Machain, 504 U.S. 655, 668–69 (1992).

        Alternatively, to the extent Melecio claims that his extradition deprived him of due

process, that claim would also fail. Relevant to this point, Melecio states that he was undergoing

a legal procedure in Mexico and planning to accept a seven-year plea deal when he was

extradited to the United States. Extradition processes are governed by a combination of 18

U.S.C. § 3184 and the specific extradition agreement between the relevant countries. In re Salas,

161 F. Supp. 2d 915, 928 (N.D. Ill. 2001). The Extradition Treaty explicitly addresses Melecio’s

claim of non bis in idem, 11 providing that “[e]xtradition shall not be granted when the person

sought has been prosecuted or has been tried and convicted or acquitted by the requested Party

for the offense for which extradition is requested.” Extradition Treaty, art. 6. The use of past

tense language in this treaty provision indicates that a defendant does not have a defense solely

because criminal proceedings commenced in Mexico. In re Zhenly Ye Gon, 613 F. Supp. 2d 92,

96 (D.D.C. 2009). Melecio has not claimed that he was “tried and convicted or acquitted” for

the offense forming the basis of an extradition request in Mexico. Extradition Treaty, art. 6.




11
  This term is “analogous to our constitutional prohibition on double jeopardy,” and “it prevents a
fugitive from being tried for the same offense in two different countries.” Zhenli Ye Gon v. Holt, 774
F.3d 207, 211 (4th Cir. 2014).



                                                    12
     Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 13 of 15 PageID #:293




Additionally, Melecio has not alleged that the Mexican proceeding was for the same criminal

acts that formed the basis of his conviction in the United States. 12

        As for the timing of his extradition, the Extradition Treaty states that the requested party

“may defer the surrender of the person sought when that person is being proceeded against or is

serving a sentence in the territory of the requested Party for a different offense, until the

conclusion of the proceeding.” Extradition Treaty, art. 15. “This language is explicitly

permissive and discretionary, and confers no rights or obligations of any kind on the extraditing

country, let alone on the courts of the requesting country.” United States v. Salinas Doria, No.

01 Cr. 21(GEL), 2008 WL 4684229, at *6 (S.D.N.Y. Oct. 21, 2008). Even if Melecio’s

extradition occurred during the pendency of Mexican criminal proceedings, the Extradition

Treaty allows for the Mexican government’s decision not to defer the extradition of Melecio

until the conclusion of any proceedings in Mexico. For these reasons, even if Melecio had

properly presented Claim 3, the Court doubts that Melecio could obtain habeas relief based on

the extradition process.

IV.     Cumulative Error (Claim 4)

        Finally, Melecio argues that the Court should consider the cumulative effect of the

aforementioned errors in deciding whether he was denied due process. Respondent argues that

he procedurally defaulted this cumulative error claim because he did not raise it in state court. A

petitioner must fairly present his claims through one complete round of state court review, either

on direct appeal or in post-conviction proceedings to avoid procedural default. See O’Sullivan,


12
  Melecio fails to claim that his prosecution in Mexico and his prosecution in Illinois would constitute a
violation of double jeopardy had they been carried out by a singular government. For this reason, the
Court declines to conduct an analysis in accordance with Blockburger v. United States, 284 U.S. 299, 304
(1932) (differentiating offenses for double jeopardy purposes when “[e]ach of the offenses created
requires proof of a different element” or “proof of a fact which the other does not”).


                                                   13
     Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 14 of 15 PageID #:294




526 U.S. at 848; Lewis, 390 F.3d at 1025. In Illinois, this means appeals up to and including the

filing of a PLA to the Illinois Supreme Court. O’Sullivan, 526 U.S. at 845–46; Duncan v.

Hathaway, 740 F. Supp. 2d 940, 945 (N.D. Ill. 2010). When a petitioner has failed to present his

federal claim to the state courts and the opportunity to raise that claim has subsequently passed,

the petitioner has procedurally defaulted the claim and it is not available for federal habeas

review. Gonzales v. Mize, 565 F.3d 373, 380 (7th Cir. 2009). Melecio concedes in his petition

that he did not raise this cumulative error claim as part of any state court proceeding. For this

reason, Melecio has procedurally defaulted his cumulative error claim. And because he has not

presented a basis to excuse the default, the Court cannot address this claim. 13 See Crockett, 542

F.3d at 1193.

                              CERTIFICATE OF APPEALABILITY

        Pursuant to Rule 11(a) of the Rules Governing § 2254 Cases, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to a petitioner. A habeas

petitioner is entitled to a certificate of appealability only if he can make a substantial showing of

the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing

28 U.S.C. § 2253(c)(2)). To make a substantial showing, the petitioner must show that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). The requirement of a certificate of

appealability is a threshold issue and a determination of whether one should issue neither


13
  Even if Melecio had not procedurally defaulted this claim, he would have to establish at least two errors
that, considered together, denied him a fundamentally fair trial to obtain relief on his cumulative error
claim. See Alvarez v. Boyd, 225 F.3d 820, 824–25 (7th Cir. 2000).


                                                    14
   Case: 3:19-cv-50280 Document #: 28 Filed: 12/07/20 Page 15 of 15 PageID #:295




requires nor permits full consideration of the factual and legal merits of the claims. “The

question is the debatability of the underlying constitutional claim, not the resolution of that

debate.” Miller-El, 537 U.S. at 342.

       For the reasons stated above, the Court finds that there can be no showing of a substantial

constitutional question for appeal, as reasonable jurists would not find this Court’s rulings

debatable. See Lavin v. Rednour, 641 F.3d 830, 832 (7th Cir. 2011) (citing Slack, 529 U.S. at

484–85). Accordingly, the Court declines to issue a certificate of appealability.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Melecio’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 and declines to issue a certificate of appealability under 28 U.S.C.

§ 2253(c).




Dated: December 7, 2020                                       ______________________
                                                              IAIN D. JOHNSTON
                                                              United States District Judge




                                                 15
